DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 1/28/2021 are hereby withdrawn.  New grounds for rejection are presented below. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claims 1-4 and 6-8 recite different “units for” performing recited functions.  This language invokes 35 U.S.C. 112(f).  Corresponding structure is found in at least instant Claims 9 and 10 and Fig. 1 in the form of an appropriately programmed general purpose computer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motosumi (JP 2004126956 A)[Machine translation provided by the Applicant on 11/29/2019].
Regarding Claims 1, 9, and 10, Motosumi discloses an observation apparatus and computer-implemented method [Abstract – “numerical control machine”] comprising:
an observation data acquisition unit for acquiring observation data on an operation status of a machine along with time information [Abstract – “This device has a main spindle load graph display means 13 for displaying the time transition of the driving force of a main spindle or feed shaft on an operation screen. The point having an abnormal load on the main spindle load graph display means 13 is designated by a pointing means 17, whereby an NC program display means 2 automatically and editably displays the NC program part to be executed in the designated time axial point.”];
an execution status acquisition unit for acquiring execution status data including an execution position and a specific parameter value for an instruction program to the machine, along with time information [See Figs. 2 and 3 and Page 4 – “In FIG, 3, a graph display window 15 displays the spindle load graph shown in FIG, 2, and a program display window 16 displays a list of NC programs.  The NC program display means 2 in FIG. 1 reads the line number currently being executed from the function generation means 8, and always displays the program part currently being executed in the program display window 16 on the screen.”];
a display unit for reading a waveform of the observation data in a predetermined period and the execution status data, and displaying the waveform of the observation data and execution status data in association with each other in time series [See Figs. 2 and 3 and Page 4 – “In FIG, 3, a graph display window 15 displays the spindle load graph shown in FIG, 2, and a program display window 16 displays a list of NC programs.  The NC program display means 2 in FIG. 1 reads the line number currently being executed from the function generation means 8, and always displays the program part currently being executed in the program display window 16 on the screen.”];
a second condition input unit for accepting input of a second retrieval condition, the second retrieval condition including one or more types of features points relevant to the waveform of the observation data; and a second retrieval unit for, in response to accepting the input of the second retrieval condition, retrieving a feature point of the displayed waveform of the observation data matching the one or more types of features points of the second retrieval condition, wherein the display unit highlights the feature point retrieved by the second retrieval unit [See Figs. 2 and 3 and Page 4 – “On the display screen, cursor movement keys 18a and 18b, which are functions of the pointing means 17 shown in FIG. 1, are provided as function keys. These cursor movement keys move the cursor 19 on the graph display window to the left and right. For example, when the cursor 19 is positioned at a point where the spindle load is unexpectedly large and the point designation key 20 is pressed, the time axis point is designated. To do. As described above with reference to FIG. 1, when the time axis point is designated by the pointing means 17, the load data storage means 1.2 outputs the line number data at the designated point to the NC program editing means 4.”].

Regarding Claim 2, Motosumi discloses that the machine is a machine tool [Paragraph [0002] – “machine tool”], and the execution status data includes a name of the instruction program or a sequence number for identifying a block included in the instruction program as the execution position, or a name of a tool as the parameter value [Page 4 – “The NC program display means 2 in FIG. 1 reads the line number currently being executed from the function generation means 8, and always displays the program part currently being executed in the program display window 16 on the screen.].

Regarding Claim 3, Motosumi discloses that the observation apparatus comprising: a time designation unit for accepting designation of a time point on a graph representing the observation data; and a block specification unit for specifying a block included in the instruction program corresponding to a designated time point, wherein the display unit displays a list of blocks included in the instruction program, and changes a display attribute of the block specified by the block specification unit [See Figs. 2 and 3 and Page 4 – “In FIG, 3, a graph display window 15 displays the spindle load graph shown in FIG, 2, and a program display window 16 displays a list of NC programs.  The NC program display means 2 in FIG. 1 reads the line number currently being executed from the function generation means 8, and always displays the program part currently being executed in the program display window 16 on the screen.”].

Regarding Claim 4, Motosumi discloses that the observation apparatus comprising: a first condition input unit for accepting input of a first retrieval condition relevant to the execution status data; and a first retrieval unit for retrieving the execution status data matched with the first retrieval condition, and a time range of the observation data associated with the execution status data, wherein the display unit changes display attributes of the execution status data retrieved by the first retrieval unit and of the time range of the observation data [See Figs. 2 and 3 and Page 4 – “On the display screen, cursor movement keys 18a and 18b, which are functions of the pointing means 17 shown in FIG. 1, are provided as function keys. These cursor movement keys move the cursor 19 on the graph display window to the left and right. For example, when the cursor 19 is positioned at a point where the spindle load is unexpectedly large and the point designation key 20 is pressed, the time axis point is designated. To do. As described above with reference to FIG. 1, when the time axis point is designated by the pointing means 17, the load data storage means 1.2 outputs the line number data at the designated point to the NC program editing means 4.”].

Regarding Claim 6, Motosumi discloses that a plurality of the feature points are retrieved by the second retrieval unit, the display unit displays, for each of the feature points, a list of the observation data [See the data table of Fig. 2] and the execution status data at the time points of the feature points [Page 4 – “On the display panel 1 in FIG. 1, the NC program being executed is displayed by the NC program display means 2 simultaneously with the spindle load graph.”].

Regarding Claim 7, Motosumi discloses that the second condition input unit accepts, as the second retrieval condition, any one of a maximum point, a minimum point, a rising point rising above a designated value and a falling point descending below a designated value, in the waveform of the observation data [Fig. 2 shows minimum points being identified while Fig. 3 shows a maximum point.  Page 4 – “For example, when the cursor 19 is positioned at a point where the spindle load is unexpectedly large and the point designation key 20 is pressed, the time axis point is designated.”].

Regarding Claim 8, Motosumi discloses the observation apparatus comprising:
a first condition input unit for accepting input of a first retrieval condition relevant to the execution status data; and a first retrieval unit for retrieving the execution status data matched with the first retrieval condition, and a time range of the observation data associated with the execution status data, wherein the second retrieval unit retrieves the feature point of the observation data matched with the second retrieval condition within the time range [See Figs. 2 and 3 and Page 4 – “On the display screen, cursor movement keys 18a and 18b, which are functions of the pointing means 17 shown in FIG. 1, are provided as function keys. These cursor movement keys move the cursor 19 on the graph display window to the left and right. For example, when the cursor 19 is positioned at a point where the spindle load is unexpectedly large and the point designation key 20 is pressed, the time axis point is designated. To do. As described above with reference to FIG. 1, when the time axis point is designated by the pointing means 17, the load data storage means 1.2 outputs the line number data at the designated point to the NC program editing means 4.”].

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    537
    886
    media_image1.png
    Greyscale

Examiner’s Response:


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Middleton (US 7676288 B2) – See Fig. 7.
Murakami (US 9417981 B2) – See Figs. 1 and 11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865